                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

LOLA DOE,

                              Plaintiff,
              v.                                           Case No. 1:21-CV-3876-VSB
DARREN K. INDYKE and RICHARD D. KAHN, as
co-executors of the estate of Jeffrey E. Epstein,
                              Defendants.


                   [PROPOSED] ORDER ON PLAINTIFF’S ANONYMITY

       IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

this action and their respective counsel of record, shall adhere to the following terms:

           1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall

               disclose Plaintiff’s identity to Counsel of Record for Defendants, in writing.

           2. Counsel of Record for Defendants may disclose Plaintiff’s identity only to

               Defendants and any attorneys, paralegals, and clerical or other assistants working

               with or for Defendants on matters related to this action; and the recipients of such

               information shall not disclose it to any other persons.

           3. If Defendants wish to disclose Plaintiff’s identity to any person not otherwise

               permitted to receive such information under this Order, Defendants are limited to

               doing so in connection with defending this action, and must require such person to

               first execute a non-disclosure agreement, in a form agreed to by the parties, that

               prevents such person from disclosing Plaintiff’s identity to any other persons.

               Defendants must maintain a list of all such persons to whom Plaintiff’s identity is

               disclosed and copies of the executed non-disclosure agreements, all of which are
            subject to in camera inspection.

         4. All portions of pleadings, motions or other papers filed with the Court that disclose

            Plaintiff’s identity shall be filed under seal with the Clerk of the Court and kept

            under seal until further order of the Court. The parties shall use their best efforts to

            minimize such sealing. Any party filing a motion or any other papers with the Court

            under seal shall also publicly file a redacted copy of the same, via the Court’s

            Electronic Case Filing system, that redacts the Plaintiff’s identity and text that

            would reveal Plaintiff’s identity.

         5. The parties may seek to modify or amend this Order at any time upon motion to the

            Court or by stipulation.



SO ORDERED.


Date: __________________,
        May 18            2021                     ______________________________
      New York, New York                           HON. VERNON S. BRODERICK
                                                   United States District Judge
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

LOLA DOE,

                                Plaintiff,
                 v.                                            Case No. 1:21-CV-3876-VSB
DARREN K. INDYKE and RICHARD D. KAHN, as
co-executors of the estate of Jeffrey E. Epstein,
                                Defendants.


                                   NON-DISCLOSURE AGREEMENT

        I, ___________________________, acknowledge that I understand that the identity of the

Plaintiff in this action is confidential. I agree that: (1) I will hold in confidence Plaintiff’s identity;

(2) I will use Plaintiff’s identity only in connection with this litigation; and (3) I will take all due

precautions to prevent the unauthorized or inadvertent disclosure of Plaintiff’s identity.

        By acknowledging these obligations under this Non-Disclosure Agreement, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder, and that my willful

violation of any term of the Non-Disclosure Agreement could subject me to punishment for

contempt of court.

        Dated:



                                                         ____________________________________
                                                         [Signature]
